     CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 19-2312 (DSD/DTS)

Libertarian Party of Minnesota,
Chris Holbrook, Mason McElvain,
Chris Dock and Brian McCormick,

                 Plaintiffs,

v.                                                        ORDER

Steve Simon, in his official
capacity as the Minnesota
Secretary of State, or his
successor,

                 Defendant.


      Erick G. Kaardal, Esq. and Mohrman, Kaardal & Erickson, P.A.,
      150 South Fifth Street, Suite 3100, Minneapolis, MN 55402,
      counsel for plaintiffs.

      Nathan J. Hartshorn, Esq. and Minnesota Attorney General’s
      Office, 445 Minnesota Street, Suite 1800, St. Paul, MN 55101,
      counsel for defendant.



      This matter is before the court upon the motion to dismiss by

defendant Steve Simon, in his official capacity as the Minnesota

Secretary of State (Secretary) and the motion for summary judgment

by plaintiffs Libertarian Party of Minnesota, Chris Holbrook,

Mason McElvain, Chris Dock, and Brian McCormick. Based on a review

of the file, record, and proceedings herein, and for the following

reasons, the motion to dismiss is granted and the motion for

summary judgment is denied as moot.
      CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 2 of 14




                                  BACKGROUND

       This dispute involves constitutional challenges to certain

Minnesota statutes, rules, and policies relating to the primary

election process.       Plaintiffs include the Libertarian Party and

four individuals who are leaders or members of the Libertarian

Party and eligible Minnesota electors.         See Am. Compl. ¶¶ 15, 24,

33, 44.     Plaintiffs Holbrook and McElvain are the present Chair

and Vice Chair, respectively, of the Libertarian Party.              Id. ¶¶

15, 24. Plaintiffs Dock and McCormick have been Libertarian Party

candidates for Minnesota offices in past election cycles.                  Id.

¶¶ 35, 46.     All of the individual plaintiffs are “potential future

viable Libertarian candidate[s] for elected public office.”                Id.

¶¶ 21, 30, 41, 51. Relevant here, the Secretary oversees statewide

elections and administers nominating petitions.            See id. ¶¶ 54-

56.

       Under Minnesota law, the Libertarian Party is considered a

“minor political party.”         Id. ¶ 10; Minn. Stat. § 200.02, subdiv.

23.     Plaintiffs contend that certain laws unfairly limit their

ability as a minor party to participate in the general election

process as compared to their “major political party” counterparts.

       Minor party candidates who wish to appear on the general

election ballot must complete a nominating petition and submit it

to    the   state’s   election    officials.    Minn.   Stat.   § 204B.03.
                                       2
    CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 3 of 14




Depending on the office sought, the candidate must secure a certain

number of signatures on the nominating petition in order to be

added to the election ballot.      Minn. Stat. § 204B.08, subdiv. 3.

Specifically, a candidate must have at least 500 signatures to run

for state legislative office; 1,000 signatures for congressional

office; and 2,000 signatures for federal or state office voted on

statewide. 1   Id.

     The nominating petition includes the following signer’s oath:

         I solemnly swear (or affirm) that I know the contents
         and purpose of this petition, that I do not intend
         to vote at the primary election for the office for
         which this nominating petition is made, and that I
         signed this petition of my own free will.

Minn. Stat. § 204B.07, subdiv. 4.       The signer must provide his or

her signature, birthdate, and address on the petition.          Id.      The

petition does not require notarization or certification.           Id.     A

nominating petition may be signed by “individuals who are eligible




     1 The number of required signatures needed can also be based
on a percentage of the “total number of individuals voting” in the
corresponding preceding election, if that number is less than the
number identified in the statute.        See, e.g., Minn. Stat.
§ 204B.08, subdiv. 3(a) (“The number of signatures required on a
nominating petition shall be ... for a federal or state office
voted on statewide, one percent of the total number of individuals
voting in the state at the last preceding state general election,
or 2,000, whichever is less[.]”).     The parties agree that the
numbers set forth in the statute, rather than the percentages,
govern in this case. See Am. Compl. ¶¶ 87-91; Def.’s Supp. Mem.,
ECF No. 13, at 3 n.1.

                                    3
      CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 4 of 14




to vote” but they are not required to be registered to vote.                  Minn.

Stat. § 204B.08, subdiv. 2; see also Minn. Stat. § 201.014, subdiv.

1 (providing that to be eligible to vote, a person must be at least

eighteen years old, be a United States citizen, and have maintained

a Minnesota residence for twenty days immediately preceding the

election).      The statute provides that “[a]n individual who, in

signing a nominating petition, makes a false oath is guilty of

perjury.”      Minn. Stat. § 204B.07, subdiv. 6.             The perjury caution

is      not      included         on      the     petition         itself.       See

https://www.sos.state.mn.us/media/1891/nominating-petition-for-

partisan-office.pdf., last visited May 28, 2020.

       Any individual wishing to sign a nominating petition may do

so in person or may download a petition form from the Secretary’s

website,      sign    it,   and   then    send   it   to    the   candidate.     See

https//www.sos.state.mn.us/election-administration-

campaigns/become-a-candidate/candidate-petitions/,                  last     visited

May    28,    2020.     Nominating       petitions    are    subject   to    public

inspection through the Secretary’s office.                 Am. Compl. ¶ 140.

       Minor party candidates have fourteen days in which to collect

the required number of signatures on their nominating petitions in

order to appear on the general election ballot.                   See Minn. Stat.

§ 204B.09, subdiv. 1 (“[A]ffidavits of candidacy and nominating

petitions for county, state, and federal offices filled at the
                                          4
      CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 5 of 14




state general election shall be filed not more than 84 days nor

less than 70 days before the state primary.”).             This year, the

signature collection period runs from May 19 to June 2.

       Once the signatures are collected, the candidate must file

the nominating petition with the Secretary “at least 77 days before

the general election day” – this year the deadline is August 18,

2020. Minn. Stat. § 204B.09, subdiv. 1(c); Am. Compl. ¶ 103.

According to plaintiffs, the Secretary verifies each signature on

the nominating petition to ensure that the signer is an eligible

voter. Am. Compl. ¶ 113.      If the Secretary determines that a signer

is not an eligible voter, that signer is deemed a “challenged”

voter and his or her signature will not be counted.            Id. ¶¶ 113-

14.    Plaintiffs allege that the signer has no ability to overcome

the challenge, unlike major party primary voters who may refute a

challenge to their voter registration at the polling place.                Id.

¶ 115.

       Plaintiffs commenced this action on August 21, 2019, and

amended their complaint on December 18, 2019.            In their 85-page

amended complaint they broadly allege that the above laws and

related rules and policies violate various aspects of the Equal

Protection Clause, the Due Process Clause, and the First Amendment,

by constraining their ability to secure placement on the general

election ballot.      See generally id.      Plaintiffs seek declaratory
                                      5
     CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 6 of 14




and injunctive relief as well as attorney’s fees and costs. 2             The

Secretary now moves to dismiss, and plaintiffs move for summary

judgment.     The court will turn first to the motion to dismiss,

which was filed before the motion for summary judgment.



                                DISCUSSION

I.    Motion to Dismiss

      To survive a motion to dismiss for failure to state a claim,

“‘a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.’”

Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “A claim

has facial plausibility when the plaintiff [has pleaded] factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”           Iqbal,

556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556 (2007)).      Although a complaint need not contain detailed

factual allegations, it must raise a right to relief above the

speculative level.       Twombly, 550 U.S. at 555.         “[L]abels and

conclusions or a formulaic recitation of the elements of a cause



      2 Although plaintiffs now demand an expedited ruling, they
did not move for a temporary restraining order or a preliminary
injunction.

                                     6
   CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 7 of 14




of action” are not sufficient to state a claim.        Iqbal, 556 U.S.

at 678 (citation and internal quotation marks omitted).

     The court does not consider matters outside the pleadings

under Rule 12(b)(6).      Fed. R. Civ. P. 12(d).        The court may,

however, consider matters of public record and materials that are

“necessarily embraced by the pleadings.”        Porous Media Corp. v.

Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999) (citation and

internal quotation marks omitted).

     A.   Nominating Petition Oath

     As far as the court can discern, all of the counts in the

amended complaint include challenges to the constitutionality of

the nominating petition oath. 3    Plaintiffs allege that anyone who

signs a nominating petition “must swear, under penalty of felony

perjury prosecution, that they will not vote in [the] upcoming

primary election.”      Am. Compl. ¶ 80.      They contend that this

requirement violates the Constitution in multiple respects.             The

Secretary argues that plaintiffs have misstated and misconstrued

the oath requirement.

     As an initial matter, the court notes that plaintiffs appear




     3 Each count in the amended complaint broadly alleges various
constitutional violations relating to more than one law and
associated rule or policy. Given this structure, the court will
analyze each law at issue rather than conducting a count-by-count
assessment of the complaint, as would be typical.
                                7
     CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 8 of 14




to   concede      that   their   challenge   to    the   oath    is   untenable.

Plaintiffs’ opposition memorandum states that they are abandoning

“as separate claims” any challenge to the oath.             Pls.’ Opp’n Mem.,

ECF No. 25, at 24.       Because the amended complaint makes no separate

claim        regarding   this    requirement,     the    court   assumes    that

plaintiffs are in fact abandoning their challenge to the oath

requirement.

      Even if not conceded, plaintiffs’ challenge to the oath fails

as a matter of law because it is based on a misreading of the law.

The oath simply requires nominating petition signers to attest

that they do not “intend” to vote in the primary election for the

office underlying the petition.         Minn. Stat. § 204B.07, subdiv. 4.

In other words, the oath only requires signers to attest to a

present intention not to vote in an upcoming primary.                 Because the

oath is expressly limited to the intent at the time of signature,

it does not preclude signers from changing their minds thereafter

and from voting in a later primary.             The petition therefore does

not require signers to relinquish any right nor does it subject

them to criminal prosecution if they vote in a subsequent primary.

Under these circumstances, the premise of plaintiffs’ oath-related

claims is false and such claims are not viable as a matter of law.

        B.     Differential Treatment of Nominating Petition Signers

        Plaintiffs also broadly allege that the nominating petition
                                        8
   CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 9 of 14




process violates the Equal Protection Clause because absentee

ballots are not available for voters supporting minor political

party candidates, as they are for major political party voters.

In order to state a claim based on equal protection, plaintiffs

must show that they are treated differently than similarly situated

individuals.      In re Kemp, 894 F.3d 900, 909 (8th Cir. 2018).

“[T]he first step in an equal protection case is determining

whether    the   plaintiff     has    demonstrated     that   she   was    treated

differently      than    others         who     were similarly situated         to

her.”     Id. (quotations marks and citation omitted).                  “Absent a

threshold showing that she is similarly situated to those who

allegedly receive favorable treatment, the plaintiff does not have

a viable equal protection claim.”              Id.

     Here, plaintiffs claim that they are similarly situated to

major   political   party      voters    because     the   nominating     petition

process is equivalent to the primary process for major political

party voters. In making this claim, plaintiffs rely on the already

rejected    argument    that    the     oath    in   the   nominating     petition

precludes signers from later voting in the primary.                       In other

words, because the nominating petition serves as the only method

by which signers can participate in the primary process, they

should be given the same rights and processes as major political

party voters.     As discussed, however, minor political party voters
                                         9
   CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 10 of 14




are not precluded from participating in the primary process,

therefore plaintiffs have failed to show that they are similarly

situated to their major political party counterparts in relevant

respects.    Further, the nominating process has a distinct purpose

from that of the primary process.                The nominating process is

designed to “demonstrate a certain level of support among the

electorate before the minor party or candidate may obtain a place

on the ballot.”      Clements v. Fashing, 457 U.S. 957, 965 (1982).

In contrast, the primary process is designed to determine which

candidate from each major political party will be placed on the

ballot.

     Even    if    similarly    situated,    plaintiffs     have   failed    to

adequately allege that they are being treated differently in

violation of the Equal Protection Clause.                Plaintiffs’ primary

concern    appears   to   be    the   inability    to    participate   in   the

nominating petition process in abstentia, whereas their major

political party counterparts may vote in the primary by absentee

ballot.     But Minnesota law allows signers of nominating petitions

to fill out the petition form and send it to the candidate, which

is akin to submitting an absentee ballot.            Minn. Stat. § 204B.07,

subdiv. 1.        A newly enacted Minnesota law further undermines

plaintiffs’ allegations in this regard.                 As of May 12, 2020,

election    officials     are   required    to   “accept   electronic   mail,
                                       10
     CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 11 of 14




facsimile,     or     other   electronic        submissions         of”       nominating

petitions, “including signatures collected electronically.”                            2020

Minn. Laws ch. 77, subdiv. 4; see ECF No. 30-1.

       Plaintiffs also allege differential treatment because there

is no process for nominating petition signers to challenge a

determination by the Secretary that they are not eligible to vote,

and thus not eligible to sign the petition.               Plaintiffs note that

in   contrast,      primary   voters    may    address    challenges           to   their

registration at the polling place.              Plaintiffs claim fails as a

matter of law for, among other things, lack of standing.                                 To

establish the requisite injury in fact, plaintiffs must show that

they suffered an “invasion of a legally protected interest that is

concrete     and     particularized      and     actual       or     imminent,          not

conjectural or hypothetical.”           Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1548 (2016) (internal quotation marks and citation omitted).

Here, plaintiffs alleged injury is hypothetical at best.                               They

claim   that   the    Secretary   may    strike       names   from       a    nominating

petition after determining that those individuals are not eligible

voters.      Yet plaintiffs have failed to even allege that the

Secretary has ever done so or is somehow poised to do so.

       Finally,      plaintiffs   claim        that    they        are       subject     to

differential treatment because people who sign the nominating

petition are subject to possible public disclosure, whereas votes
                                        11
   CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 12 of 14




for major political party candidates remain secret.                      Again, even

assuming    plaintiffs      are        similarly      situated    to    their    major

political party counterparts, plaintiffs have failed to establish

that the possibility of public exposure violates the constitution.

They have cited to no cases or other authority to support their

claim as it relates to nominating petitions and the public nature

of their lawsuit belies their position.

     C.     Fourteen-Day Nominating Period

     Plaintiffs also allege that the fourteen-day period in which

minor political party candidates must secure the threshold number

of signatures is unduly burdensome and cannot pass constitutional

muster.      In    assessing      this     issue,      the    court    considers   the

“character and magnitude of the asserted injury to the rights

protected by the First and Fourteenth Amendments that the plaintiff

seeks to vindicate” and then identifies and evaluates the “precise

interests    put    forward       by     the     State   as    justifications      for

the burden imposed by its rule.”                  Libertarian Party of N.D. v.

Jaeger,    659    F.3d   687,   693-94         (8th   Cir.    2011).     “In    passing

judgment, the Court must not only determine the legitimacy and

strength of each of those interests; it also must consider the

extent to which those interests make it necessary to burden the

plaintiff’s rights.”       Id. at 694.



                                           12
      CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 13 of 14




        The Secretary has a recognized and important interest in

mandating a “preliminary showing of a significant modicum of

support before printing the name of a political organization’s

candidate on the ballot.”                Jenness v. Fortson, 403 U.S. 431, 442

(1970).     The question, then, is whether plaintiffs have adequately

alleged that they are unduly burdened by the temporal limits placed

on their ability to collect the required number of signatures.

They have not.           The record shows, and plaintiffs do not dispute,

that they are required to secure signatures from a very small

fraction of the number of eligible voters within the fourteen-day

period.      For example, for a congressional candidate, plaintiffs

are required to secure 1,000 signatures out of an estimated 508,826

voting-eligible population.               Def.’s Supp. Mem., ECF No. 13, at 19.

Broken      down    to    a     daily    quota,    plaintiffs   must   secure   71.4

signatures         per    day     within    the     fourteen-day   period   for   a

congressional seat.             Id. at 22.        The United States Supreme Court

has held that requiring signatures at a rate of 400 per day did

not impose a substantial burden.                  Am. Party of Tex. v. White, 415

U.S. 767, 786 (1974).                   If 400 signatures in a day is not a

substantial burden, then neither is 71.                  This claim also fails as

a matter of law. 4


        4 As with the oath requirement, plaintiffs state that they
are     abandoning “as separate claims” any challenge to the
                                  13
      CASE 0:19-cv-02312-DSD-DTS Document 32 Filed 05/29/20 Page 14 of 14




II.     Motion for Summary Judgment

        Because the court grants the Secretary’s motion to dismiss

the amended complaint for failure to state a claim, the court must

deny plaintiffs’ motion for summary judgment as moot.



                                 CONCLUSION

        Accordingly, based on the above, IT IS HEREBY ORDERED that:

        1.   The motion to dismiss [ECF No. 9] is granted; and

        2.   The motion for summary judgment [ECF No. 11] is denied

as moot.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 29, 2020

                                          s/David S. Doty
                                          David S. Doty, Judge
                                          United States District Court




requirement that they secure a threshold number of signatures
within the fourteen-day period. Pls.’ Opp’n Mem., ECF No. 25, at
24. Again, because the amended complaint makes no separate claim
regarding this requirement, the court assumes that plaintiffs are
in fact abandoning their challenge to the number requirement.
                                14
